        Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION


T.S. KAO, INC. d/b/a LUCKY 7
CHINESE FOOD, THE DINNER BELL                 Case No. 1:16-CV-04219-SCJ
CAFÉ, INC., BILL’S PIZZA PALM
SPRINGS, and BILL’S GRILL 1 LLC,              (Consolidated with Case No.
individually and on behalf of all others      1:15-CV-03059-SCJ)
similarly situated,

                       Plaintiffs,

             v.

NORTH AMERICAN BANCARD, LLC,
and GLOBAL PAYMENTS DIRECT,
INC.

                       Defendants.


      MEMORANDUM OF LAW IN SUPPORT OF MOTION TO QUASH
            SUBPOENA AND FOR PROTECTIVE ORDER

        DiCello Levitt & Casey LLC (“DLC”), one of the firms representing

Plaintiffs in this matter, respectfully submits this memorandum in support of its

motion for an order quashing the subpoena requesting production of documents

(the “Subpoena”),1 by counsel for North American Bancard, LLC (“NAB”).2 DLC


1
    DLC accepted service of the Subpoena on October 2, 2018.
2
    The Subpoena was filed with the Court on October 1, 2018. Doc. No. 96-1.
      Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 2 of 12




brings this motion pursuant to Federal Rule of Civil Procedure 45(d) and for a

protective order pursuant to Rule 26(c).

             INTRODUCTION AND FACTUAL BACKGROUND

      After Plaintiffs’ counsel moved to quash NAB’s subpoena directed at David

Reiter seeking documents that were both work-product protected and attorney-

client privileged, NAB sought to obtain the documents another way—by serving

DLC with a subpoena. Before burdening the Court with yet another discovery

motion on the eve of the discovery deadline (when other, substantive issues may

still need to be briefed3), DLC objected, and asked counsel for NAB to withdraw

the subpoena until the Court has the opportunity to rule on the pending motions

concerning Mr. Reiter.4

      The Subpoena served on DLC is the same subpoena that NAB served on

Grant & Eisenhofer (“G&E”) and for good reason: the protected documents NAB


3
  Plaintiffs’ counsel informed courtroom deputy Pamela Wright via email on
September 24, 2018, that the parties were at an impasse regarding the scope of
certain discovery. Ms. Wright informed the parties to contact the Court again the
week of October 8 if the parties were still unable to agree. Plaintiffs’ counsel
informed Ms. Wright that they continued to have a dispute yesterday, October 8,
and are prepared to brief and discuss the issue with the Court.
4
  Declaration of Amy E. Keller (“Keller Decl.”), Exhibit A. Counsel objected to
the subpoena on the return date for the subpoena (a Court holiday), providing
counsel for NAB with a full business day to withdraw the subpoena so as to not
burden the Court.


                                           2
      Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 3 of 12




is seeking arise from the time when one of DLC’s founding partners, Adam Levitt,

worked for G&E. Accordingly, while the majority of the documents at issue are

solely within G&E’s possession, custody, and control, DLC has a limited number

of documents, including a copy of the consulting agreement that G&E executed

with Doffermyre Shields Canfield & Knowles LLP (“DSCK”) and Mr. Reiter.

Work product, as well as attorney-client communications with Mr. Reiter, are

already subject to DLC’s motion to quash a subpoena seeking identical documents.

Doc. No. 68. NAB cannot continue to seek the same documents subject to motion

practice by serving seriatim subpoenas. Since NAB has not withdrawn the

subpoena, DLC has no choice but to file this brief with the Court to protect work

product and attorney-client communications with Mr. Reiter, and join G&E’s

motion filed on October 8, 2018. Doc. No. 100.

                                   ARGUMENT

      Under Rule 45(d)(3)(A)(iii) and (iv), the Court must quash a subpoena that

“requires disclosure of privileged or other protected matter, if no exception or

waiver applies,” or which “subjects a person to undue burden.” 5 Additionally, as



5
  Additionally, pursuant to Rule 45(d)(3)(A)(i), the Court must quash a subpoena
that “fails to allow a reasonable time to comply.” The subpoena issued to DLC
required compliance on a Court holiday only six days after counsel accepted
service. Although NAB sought the same documents from other individuals,

                                          3
      Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 4 of 12




explained in G&E’s motion to quash, subpoenas directed to counsel are highly

disfavored, and must satisfy the test set forth in Shelton v. American Motors Corp.,

805 F.2d 1323, 1327 (8th Cir. 1986). See Langdale Co. v. Natl. Union Fire Ins.

Co. of Pittsburgh, No. 85-2442, 2013 WL 12067452, at *3 (N.D. Ga. June 20,

2013) (finding Shelton “persuasive” and applying its test to a subpoena to counsel).

Under Shelton, a subpoena to counsel must be quashed unless “(1) no other means

exist to obtain. . . [the requested] information than to [or require production by

opposing counsel]; (2) the information sought is relevant and nonprivileged; and

(3) the information is crucial to the preparation of the case.” 805 F.2d at 1327. The

Subpoena is deficient under both Rule 45 and Shelton and must be quashed.

      A.     NAB’s Last-Minute Discovery Antics Should Not Be Tolerated

      Discovery in this case is set to close on October 15, 2018; however, NAB

has issued six subpoenas on two of the law firms representing Plaintiffs in this

matter, in addition to four third parties, since September 24. See Doc Nos. 91

(Alex Nouri), 92 (David Reiter), 94 (First Data Merchant Services), 95 (Wells

Fargo Bank, N.A.), 96 (G&E and DLC). NAB’s subpoenas are “a plain attempt to

circumvent the 30-day response time for requests for production.” Griffin v. Bank

subject to DLC’s earlier motion to quash, the time to comply is still unreasonable.
Antech Diagnostics, Inc. v. Posner, No. 17-80185, 2017 WL 6948590, at
*1 (S.D. Fla. Nov. 17, 2017) (quashing subpoena with responses due in seven days
and observing that “14 days is presumptively reasonable.”).

                                          4
      Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 5 of 12




of America Corp., No. 09-cv-01144, 2010 WL 11598112, at *1 (N.D. Gal. Feb. 8,

2010) (noting that “Plaintiffs had ample time to file a Request for Production of

Documents for those records but elected not to do so,” and granting a protective

order and quashing subpoena seeking production of certain records from opposing

counsel.”).

      B.      NAB’s Attempt to Obtain Documents from Counsel is Improper

      Under Shelton, a subpoena to counsel must be quashed unless “(1) no other

means exist to obtain [the requested] information than to depose opposing counsel

[or require production by opposing counsel]; (2) the information sought is relevant

and nonprivileged; and (3) the information is crucial to the preparation of the

case.” 805 F.2d at 1327. The Subpoena fails each of these criteria.

      First, NAB has already demonstrated—by its service of subpoenas on both

Alex Nouri and David Reiter—that other means exist to obtain the requested

documents in this case.        NAB’s Subpoena is little more than an effort to

circumvent pending motions. Martinec v. Party Line Cruise Co., No. 1:08-CV-

02429-CC-SSC, 2008 WL 11417314, at *4 (N.D. Ga. Sept. 2, 2008) (granting

motion for protective order and quashing subpoena seeking documents from

counsel because “less intrusive, less expensive means of obtaining [the same]

information . . . are available”).


                                         5
      Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 6 of 12




      Second, as has been discussed in the other pending motions related to Mr.

Reiter’s subpoena, the information is protected by the attorney-client privilege and

completely irrelevant.     NAB cannot sustain its burden to “show that the

information sought will not invade the realm of the attorney’s work product, or any

attorney-client privilege.” West Peninsular Title Co., 132 F.R.D. at 301 (granting

protective order to prevent deposition of party’s counsel).

      Finally, the documents sought by the Subpoena have nothing to do with the

claims or defenses in this litigation. As noted by DLC’s previous motion to quash

(Doc No. 68-1 at 4-5), and Plaintiffs’ motion for protective order related to the

subpoena served upon David Reiter (Doc. No. 69-1 at 6), NAB’s Subpoena is a

baseless fishing expedition, seeking documents relating to communications that

Mr. Reiter had with counsel about a lawsuit he contemplated bringing, but never

brought, and consulting services Mr. Reiter provided that related to investigations

against potential defendants other than NAB.6


6
  As Plaintiffs’ counsel argues in its reply in support of its motion to quash, Doc
No. 101 at 13, if NAB asserts Mr. Reiter violated a contract between NAB and Mr.
Reiter, NAB may bring its own lawsuit against him. This action is not the place to
litigate such issues as the scope, construction, and enforceability of the NDA or to
conduct discovery relating to Mr. Reiter’s actions. Moreover, Plaintiffs’ counsel
also argued that the NDA (about which they had no knowledge) cannot be used by
NAB to limit Plaintiffs’ access to relevant evidence in this case. Accordingly,
whether Mr. Reiter violated the NDA has no relevance here.


                                          6
      Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 7 of 12




      C.     The Subpoena Seeks Privileged or Protected Materials

      Under Rule 45(d)(3)(A)(iii) and (iv), the Court must quash a subpoena that

“requires disclosure of privileged or other protected matter, if no exception or

waiver applies.”    As explained in their previous motion to quash, Plaintiffs’

counsel have no issue with allowing NAB’s discovery into documents and

information Mr. Reiter may have relating to this lawsuit. Indeed, a deposition of

Mr. Reiter is already scheduled to proceed in Cleveland, Ohio, on October 10,

2018, and Plaintiffs have already produced documents relating to Mr. Reiter’s

limited involvement. DLC, however, does oppose production of any documents

involving potential lawsuits against other parties that were generated in connection

with a consulting agreement with Mr. Reiter a year after this lawsuit was filed.

Those documents are clearly work-product protected. NAB also improperly seeks

documents protected by the attorney-client privilege that were generated during the

representation of Mr. Reiter in connection with a possible earlier lawsuit on his

behalf that was never filed.

      D.     The Court Should Issue a Protective Order

      For reasons similar to those set forth in the preceding sections, “good cause”

exists for the issuance of a protective order prohibiting enforcement of the

Subpoena. To show good cause under Rule 26(c), the movant must provide “a


                                         7
        Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 8 of 12




sound basis or legitimate need to take judicial action.” In re Alexander Grant &

Co. Litig., 820 F.2d 352, 356 (11th Cir. 1987). Such good cause exists where the

discovery sought from a third party is irrelevant to the litigation. Sheets v. Villas,

No. 8:15-cv-1674-T-30JSS, 2016 WL 3021889, at *2-3 (M.D. Fla. May 26, 2016).

The documents requested by the Subpoena are irrelevant to the claims and

defenses in this litigation as they appear to pertain solely to potential contract

disputes involving NAB or Mr. Reiter.          Defendants are merely fishing for

documents they surmise may support them in their bid to pursue nonparties—a

complete sideshow designed to chill the discovery process with no bearing on this

case.

        E.   The Court Should Award Counsel’s Fees and Costs in Bringing
             this Motion

        NAB has a duty, under Rule 45(d)(1), to “take reasonable steps to avoid

imposing undue burden or expense on a person subject to the subpoena.” NAB is

already seeking the same information it is seeking from DLC in a subpoena

directed to David Reiter, which is subject to motion practice. Rather than allow

the Court to rule on those pending motions, NAB served subpoenas on Plaintiffs’

law firms, seeking the same information. Accordingly, awarding DLC’s fees and

costs in connection with this motion is appropriate under Rule 45(d)(1). See

Thompson v. Carrier Corp., No. 3:06-CV-90 (CDL), 2009 WL 3446391, at *2

                                          8
      Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 9 of 12




(N.D. Ga. Oct. 21, 2009) (granting motion for protective order and quashing

subpoena served upon defendant and its counsel and awarding attorney’s fees

against plaintiff).

                                  CONCLUSION

       For the reasons set forth above, the undersigned requests that their motion to

quash the Subpoena be granted, and that the Court issue a protective order

prohibiting the discovery sought by the Subpoena.

Dated: October 9, 2018

                                              /s/ Amy E. Keller
                                              Adam J. Levitt (pro hac vice)
                                              Amy E. Keller (pro hac vice)
                                              Laura E. Reasons (pro hac vice)
                                              Adam Prom (pro hac vice)
                                              DiCello Levitt & Casey LLC
                                              Ten North Dearborn Street
                                              Eleventh Floor
                                              Chicago, Illinois 60602
                                              Phone: (312) 214-7900
                                              Email: alevitt@dlcfirm.com
                                                      akeller@dlcfirm.com
                                                      lreasons@dlcfirm.com
                                                      aprom@dlcfirm.com

                                              /s/ Kenneth S. Canfield
                                              Kenneth S. Canfield
                                              Ga. Bar No. 107744
                                              Jonathan Palmer
                                              Ga. Bar No. 453452
                                              Doffermyre Shields Canfield
                                                & Knowles, LLC

                                          9
Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 10 of 12




                                    1355 Peachtree Street, NE, Suite 1900
                                    Atlanta, Georgia 30303
                                    Phone: 404-881-8900
                                    Email: kcanfield@dsckd.com
                                             jpalmer@dsckd.com

                                    David M. Buckner
                                    Seth Miles
                                    Buckner & Miles
                                    3350 Mary Street
                                    Miami, Florida 33133
                                    Phone: (305) 964-8003
                                    Email: david@bucknermiles.com
                                           seth@bucknermiles.com


                                    Attorneys for Plaintiffs and the
                                    Putative Class




                               10
     Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 11 of 12




                    CERTIFICATE OF COMPLIANCE

     I hereby certify, in accordance with Local Rule 5.1 (C), that the foregoing

pleading has been prepared using 14-point Times New Roman font.

                                           /s/ Amy E. Keller
                                           Amy E. Keller




                                      11
     Case 1:16-cv-04219-SCJ Document 103-1 Filed 10/09/18 Page 12 of 12




                         CERTIFICATE OF SERVICE

      I hereby certify that on this 9th day of October 2018, I caused the foregoing

document to be electronically filed with the Clerk of Court using the CM/ECF

system which automatically sends email notification of such filing to all attorneys

of record.


                                             /s/ Amy E. Keller
                                             Amy E. Keller




                                        12
